DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 02/08/2022. Claims 1, 4, 7, 9-11, 14, and 17-19 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 4, 7, 9-11, 14, and 17-19 are allowed. 
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a pixel driving circuit and a display panel, capable of preventing from mura and enhancing a display effect. Independent claims 1 and 11 identify the uniquely distinct limitations, “wherein the second control signal, the third control signal, and the fourth control signal all are at a high level, and the first control signal is at a low level in the initial phase; the second control signal and the third control signal both are at the high level, and the fourth control signal and the first control signal both are at the low level in the threshold voltage storage phase; the first control signal, the second control signal, and the fourth control signal all are at the low level, and the third control signal is at the high level in the modulating phase; the second control signal, the third control signal, and the fourth control signal all are at the low level, and the first control signal is at the high level in the data writing phase; and the first control signal, the second control signal, and the fourth control signal all are at the low level, and the third control signal is at the high level in the light emitting phase.” The closest prior arts, Wu et al. (CN105825815,) Zhang (CN109147648,) and Ka et al. (US 2018/0005572 A1) all discussed in the previous Office action dated 11/10/2021, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626